Does the city own the street right-of-way in fee or merely an easement for street purposes? The rule in Ohio is that as to highways, the public acquires a mere easement; while as to municipal streets, the municipality acquires a fee in trust. 54 Ohio Jurisprudence 3d (1984) 357, Highways, Streets, and Bridges, Section 304. Why is the rule inapplicable in the present case?
The rights and duties of the parties cannot be allocated by summary judgment until this basic fact is established with certainty.
I would remand for further proceedings.